Citation Nr: 0931526	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination of the 
Vocational Rehabilitation and Employment (VR&E) office of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2009, the Board remanded the Veteran's case to 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.


FINDINGS OF FACT

1.  In correspondence dated on April 15, 1991, the Veteran 
was notified that a March 1991 rating decision granted 
service connection for bilateral hearing loss, awarded a 20 
percent disability rating; carpal tunnel syndrome of the 
right hand, awarded a 10 percent disability rating; and for a 
low back strain and costochondritis, each assigned 
noncompensable evaluations.

2.  The Veteran's basic period of eligibility for Chapter 31 
vocational rehabilitation benefits terminated on April 16, 
2003 and, prior to that date, there is no evidence that he 
ever applied for vocational rehabilitation training benefits.

3.  A May 2005 rating decision granted entitlement to service 
connection and a 50 percent rating for posttraumatic stress 
disorder, effective from July 26, 2004.  Following that 
decision the Veteran's combined disability rating rose to 70 
percent.

4.  During the pre-July 2004 time period, in 2003, the 
objective and competent evidence of record preponderates 
against a finding that the Veteran was medically prevented 
from applying for vocational rehabilitation training benefits 
during any thirty day period nor did he have a serious 
employment handicap.




CONCLUSION OF LAW

The statutory criteria for an extension of the basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3102, 3103, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.40, 21.41, 
21.42, 21.44, 21.51, 21.52 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) are inapplicable to this claim.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  The VCAA, with its 
expanded duties, is applicable to Title 38, United States 
Code, Chapter 51.  The statute at issue in this matter is 
found in Chapter 31.

Nevertheless, in March 2006 correspondence, the RO advised 
the Veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In March 2009 
correspondence, the AMC advised the Veteran to submit any 
"additional" medical records reflective of psychiatric 
complaints; employment records reflecting a decline in 
productivity; earnings statements showing diminished 
earnings; and any other documentation he had to support his 
contention of being too disabled to seek vocational 
rehabilitation training benefits prior to July 2004, that is, 
in 2003 or earlier.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159 (2008).  In a 
May 2009 signed statement, the Veteran said that he had 
additional evidence to submit and requested an additional 30 
days in which to submit the new information; however, no new 
evidence was received from him.




II. Factual Background and Legal Analysis

The Veteran essentially maintains that his service-connected 
PTSD rendered him unable to apply for vocational 
rehabilitation training benefits prior to July 2004, that is, 
during 2003, due to either medically infeasibility or a 
serious employment handicap.

Generally, a veteran is, inter alia, eligible for vocational 
rehabilitation if such training is needed to overcome a 
serious employment handicap, and he has a service-connected 
disability rated at 20 percent, that was incurred on or after 
September 16, 1940.  In order to obtain an extension, a 
serious employment handicap is required.  38 U.S.C.A. 
§§ 3102, 3103(c) (West 2002); 38 C.F.R. § 21.44 (2008).

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his last period of active military, naval, or air service and 
the ending date is twelve years from the discharge or release 
date, unless the beginning date is deferred or the ending 
date is deferred or extended as provided in 38 C.F.R. §§ 
21.42, 21.44, and 21.45.  38 C.F.R. § 21.41.

The basic 12-year period of eligibility does not begin to run 
(is deferred) if the veteran was prevented from beginning or 
continuing a vocational rehabilitation program for a number 
of cited reasons under 38 C.F.R. § 21.42.  The 12-year period 
of eligibility does not begin to run until the veteran 
establishes the existence of a compensable service-connected 
disability described in 38 C.F.R. § 21.40(a), that is, at a 
20 percent level.  38 C.F.R. §§ 21.40, 21.42(a).  The basic 
12-year period begins on the day VA notifies the veteran of 
his achievement of this requirement, that is, of a grant of a 
disability rating of at least 20 percent.  

Under 38 C.F.R. § 21.42(c), regulations regarding medical 
infeasibility provide that the basic 12-year period of 
eligibility shall not begin to run or continue to run during 
any period of 30 days or more in which the veteran's 
participation in vocational rehabilitation is infeasible 
because of the veteran's medical condition, which condition 
may include the disabling effects of chronic alcoholism, 
subject to 38 C.F.R. § 21.42(c)(5).  See 38 U.S.C.A. 
§ 3103(b)(1).  The 12-year period shall begin or resume when 
it is feasible for the veteran to participate in a vocational 
rehabilitation program, as that term is defined in § 21.35.

The record reflects that, in correspondence dated on April 
15, 1991, the Veteran was notified that a March 1991 rating 
decision granted service connection for bilateral hearing 
loss, awarded a 20 percent disability rating; carpal tunnel 
syndrome of the right hand, awarded a 10 percent disability 
rating; and for a low back strain and costochondritis, each 
assigned noncompensable disability evaluations.  The Veteran 
was advised that he may be eligible for vocational 
rehabilitation services and that, generally, he must complete 
a rehabilitation program within the twelve-year period from 
the date of his discharge from military service or from the 
date he was notified of his entitlement to VA compensation, 
whichever is later, and that period may be extended under 
certain circumstances.  Thus, the Veteran had until April 16, 
2003, to apply for vocational rehabilitation training 
benefits.  The issue before the Board is whether 
circumstances existed during the Veteran's period of basic 
eligibility to warrant a tolling of the delimiting date.

Private medical records associated with the claims file, and 
dated from September 1991 to April 2003, reflect the 
Veteran's treatment for other service-connected disabilities, 
e.g., prostatitis, erectile dysfunction.  

VA outpatient records, dated from February to November 2004, 
reflect that the Veteran's PTSD was treated with regular 
outpatient psychotherapy and prescribed medication.  
According to an April 2004 psychological evaluation record, 
the Veteran worked full time as a stockbroker for the past 14 
years since his retirement from active duty in 1990.  

A May 2004 rating decision granted service connection for 
prostatitis and erectile dysfunction, and granted special 
monthly compensation based on loss of use of a creative 
organ.

A December 2004 VA examination report indicates that the 
Veteran said that he earned a master's degree in business 
administration during military service and, after discharge, 
worked as a stockbroker and brokerage branch manager.  He 
worked for one company for ten years before receiving a 
better offer from another one for which he worked for the 
past four years as a branch manager and stock broker.  During 
the prior seven years, the Veteran indicated that he 
experienced work-related problems, struggled to maintain 
productivity, and his salary was approximately one-half of 
what it was seven years ago.  He attributed that largely to 
his difficulty with interpersonal interaction, significant 
apathy, and a lack of motivation.

In a May 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective from July 26, 2004.  The Veteran's combined 
disability rating rose to 70 percent.

In September 2005, the RO received the Veteran's application 
for vocational rehabilitation training benefits in which he 
reported that he was employed as a broker with a securities 
firm and earned approximately $96,000 per year.  He reported 
that his PTSD caused him to have a hard time with the public 
and gradually lose business over the past several years.  The 
Veteran indicated that his service-connected hearing loss 
made it more difficult to hear others on the telephone.  He 
sought retraining to learn skills to avoid constant public 
contact and frustration due to his hearing difficulty.

In his October 2005 notice of disagreement, and a signed 
statement with his February 2006 substantive appeal, the 
Veteran contended that it was "impossible" for him to apply 
for educational rehabilitation benefits prior to July 2004 
due to his PTSD.  He indicated that, during "the past several 
years", he experienced increased difficulty performing his 
regular duties as a stockbroker.  He had a "growing 
intolerance" for dealing with people, actively avoiding 
public situations, and a tendency to be hostile and 
aggressive to others.  Consequently, the Veteran said that 
his "income (had) deteriorated significantly over the past 
few years" and was worsening.  He requested retraining in any 
area to provide skills to work in a less public manner.

Pursuant to the Board's February 2009 remand, in the March 
2009 letter, the AMC requested that the Veteran submit any 
"additional" medical records reflective psychiatric 
complaints; employment records reflecting a decline in 
productivity; earnings statements showing diminished 
earnings; and any other documentation he had to support his 
contention of being too disabled to seek vocational 
rehabilitation training benefits prior to July 2004, that is, 
in 2003 or earlier.

In a May 2009 signed statement received by the RO in June 
2009, the Veteran indicated that he had additional 
information or evidence to submit in support of his appeal, 
that he was "trying to get back information" but [i]t is 
taking longer than [he] expected" and, that he would have a 
response "soon".  No further statement or information was 
received from the Veteran.

Given the Veteran's reported history of stable, continuous 
employment which is reflected in the 2004 VA treatment 
records and examination report, his abilities to obtain or 
retain employment were not impaired.  Thus, there is no 
evidence of a serious employment handicap.  See 38 C.F.R. 
§ 21.51(e)(2), (3), 21.52(c) (2008).  

Furthermore, even considering the limitations imposed by the 
Veteran's PTSD, there is no objective evidence of a medical 
condition for any period of 30 days or more in which the 
Veteran was prevented from applying for vocational 
rehabilitation training benefits such as to render his 
participation medically infeasible.  The Board would point 
out in this regard that the Veteran continued to be employed 
full time.  Moreover, in September 2003, the Veteran was able 
to submit and pursue a new claim for service connection for 
prostatitis that was granted by the RO in May 2004.

Thus, the Board concludes that the preponderance of the 
objective evidence of record demonstrates that the Veteran's 
period of basic eligibility for Chapter 31 vocational 
rehabilitation training expired on April 16, 2003, and that 
he was not medically prevented from applying for vocational 
rehabilitation training benefits.  Therefore, the Board finds 
no basis to toll the basic eligibility period pursuant to 
38 U.S.C.A. § 3103(b)(1); 38 C.F.R. § 21.42(c).  

The claim for an extension of eligibility for vocational 
rehabilitation training under Chapter 15, Title 38, United 
States Code, is denied.


ORDER

Entitlement to an extension of eligibility for vocational 
rehabilitation training under Chapter 15, Title 38, United 
States Code, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


